IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00055-CR

RICHARD CARROLL SEGREST,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 413th District Court
                             Johnson County, Texas
                             Trial Court No. F46344


                                      ORDER


      Richard Carroll Segrest was convicted on January 30, 2013 of aggravated assault

with a deadly weapon, enhanced. See TEX. PENAL CODE ANN. § 22.02(a)(2) (West 2011).

He was sentenced to 74 years in prison. A notice of appeal was filed on February 21,

2013. The clerk’s record was filed on March 4, 2013 and the reporter’s record was filed

on May 14, 2014. Segrest’s brief was originally due on June 13, 2013.
        After receiving Segrest’s fifth motion for extension of time to file his brief, we

abated this appeal on November 21, 2013 to the trial court to determine whether there

was good cause for counsel’s removal as appointed counsel for Segrest.

        After our abatement order issued, Segrest’s brief was filed on November 26,

2013. The trial court held a hearing on November 27, 2013 and determined there was

not good cause for removing counsel.

        Accordingly, this appeal is reinstated. The State’s brief is due 30 days from the

date of this order.




                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed December 12, 2013




Segrest v. State                                                                    Page 2